Case: 2:19-cv-00119-MHW-EPD Doc #: 49-2 Filed: 11/14/19 Page: 1 of 3 PAGEID #: 291




  AVENATTI & ASSOCIATES, APC

                                                                            520 Newport Center Drive, Suite 1400
                                                                            Newport Beach, CA 92660
                                                                            949.706.7000



                                      November 30, 2018

  Via E-Mail Only

  Ms. Stormy Daniels (aka Stephanie Clifford)
  stormydaniels@aol.com
  stormycrain@yahoo.com


         Re:     Legal Fees/Costs Update


  Dear Stormy:

          As you know, we have served as your counsel and/or advisors on a variety of legal
  related matters in various jurisdictions beginning in late February 2018 (approximately nine
  months). These matters include, but are not limited to, the three lawsuits involving Donald
  Trump and Michael Cohen (two in federal court and one in state court); the arbitration
  proceeding Mr. Cohen initiated against you; the criminal proceeding involving Mr. Cohen,
  including responding to discovery demands of the U.S. Attorney’s Office; the horse trainer
  lawsuit in Texas in which you are a defendant; the incident involving your false arrest in
  Columbus, Ohio; your divorce proceeding; the dispute with Efran relating to the
  documentary; and your most recent dispute with JD and Keith. Accordingly, I write to
  provide you with a summary of the time and expenses that have been incurred on these
  matters for your benefit.

          As a preliminary matter, when we were retained, we were paid $100.00 as an up-front
  payment by you. It was further agreed that we would be entitled to receive our standard
  hourly rates from any legal fund we established relating to the Trump related litigation. In
  particular, paragraph 4 of the Attorney Client Fee Contract that you signed in late February
  provides that we are entitled to recoup our standard hourly fees and out-of-pocket costs from
  this fund.

          To date, our fundraising attempts have yielded $587,415 through the first
  crowdjustice.org page and approximately $5,000 through the updated page that has since been
  disabled (please note that the $5,000 has not been received yet from crowdjustice.org). As a
  result, a total of approximately $592,515 (including your up-front payment) has been raised.


                                         EXHIBIT
                                                       exhibitsticker.com




                                             B
Case: 2:19-cv-00119-MHW-EPD Doc #: 49-2 Filed: 11/14/19 Page: 2 of 3 PAGEID #: 292

  Stormy Daniels
  November 30, 2018
  Page 2




  Hourly Fees

          As of October 31, 2018, at least four attorneys have billed time to your various
  matters. Collectively, we have spent a total of over 2,381 billable hours working on your
  behalf. At our standard hourly rates, this time equates to approximately $1,638,390.
  Importantly, these figures do not include any time spent on TV interviews or shows nor do
  they include any time spent responding to journalists seeking comment for various
  publications. Despite the fact that we believe much of this time benefited you and your
  causes, we made the decision not to include this time in our calculation in recognition of our
  relationship.

          In addition to the time above, we have also had no fewer than four staff members
  devoting time to your matters, including multiple legal secretaries and paralegals/legal
  assistants. As a point of reference, through October 31, 2018, the lead paralegal working on
  your matters has spent over 691 hours, at a cost of $134,745.

  Out-of-Pocket Expenses

          As you are aware, the various legal matters in which we have served as your counsel
  have required significant out-of-pocket expenditures on a consistent basis.             These
  expenditures have included substantial amounts for security and outside professionals and
  service providers. They have also included sums spent in the weeks leading up to the 60
  Minutes airing during which various individuals began coming out of the woodwork
  threatening to air video/audio aimed at discrediting you or casting you in an unfavorable light
  for their own financial benefit (i.e. the polygraph examiner and Bubba Clem). These out-of-
  pocket expenses through November 15 total $635,434.18 and are summarized as follows:

  Court Reporter Fees                                         $148.80
  Court/Courier Fees                                        $5,180.28
  Misc.                                                       $104.99
  Online Legal Research/Westlaw                             $9,181.00
  Outside Legal Fees (Ohio & NY)                           $38,250.00
  Outside Professional Fees (data and photocopies)          $9,195.56
  Rights to Videos/Files Pre-60 Minutes                   $125,000.00
  Security (inc. ProTech, prior firms & advance to
  you)                                                    $352,521.73
  Travel - Air, Hotel, Ground Transportation, etc.
  (reduced from actual)                                    $97,851.82
  Total                                                   $637,434.18
Case: 2:19-cv-00119-MHW-EPD Doc #: 49-2 Filed: 11/14/19 Page: 3 of 3 PAGEID #: 293

  Stormy Daniels
  November 30, 2018
  Page 3


         Please note that unlike in many cases, we have not included any expenses for in-house
  photocopies (which have been extensive), word processing charges, etc., nor have we marked-
  up any out-of-pocket expenses as is done by many firms.

          In the event you have any questions or concerns about any of the foregoing, please do
  not hesitate to contact me so we can address them as quickly as possible.

                                              Warmest regards,




                                              Michael J. Avenatti
